Citation Nr: 1429576	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-19 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as due to service connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In March 2011, the Veteran presented testimony at a Board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded this claim in March 2014 for additional development.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Virtual VA and VBMS files have been reviewed.


FINDING OF FACT

The evidence is in relative equipoise on the question of whether the Veteran's erectile dysfunction is secondary to his service-connected PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his erectile dysfunction is proximately due to or the result of his service-connected PTSD.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran on the issue of service connection for erectile dysfunction.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on that claim has been accomplished.

Service Connection for Erectile Dysfunction

 The Veteran contends that service connection is warranted for erectile dysfunction (ED) as secondary to PTSD, specifically, the prescription medication he takes to control PTSD symptoms. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."). 

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the present case, the Board finds that the evidence is at least in relative equipoise in demonstrating that the Veteran's ED is secondary to service-connected PTSD.

The Veteran was provided a September 2008 VA examination.  The examiner indicated that the Veteran's hypertension medication, hydrochlorothiazide, could disrupt normal male sexual function but noted that the Veteran's PTSD medication could also cause ED.  She therefore could not affirmatively say that his symptoms of ED are secondary to PTSD medication without resorting to mere speculation.  

In July 2008 the Veteran submitted a statement from his VA primary care physician indicating that his ED may be attributable to his service connected PTSD; and in October 2008 he submitted internet research showing that psychological factors such as anxiety and depression may cause ED.  In a September 2008 statement, the Veteran observed that he began experiencing ED when he started his PTSD medication.  In his October 2008 notice of disagreement, the Veteran asserted that the statement from his VA primary care physician, who has been treating him regularly for his ED, should be given more probative value than the opinion of the September 2008 VA examiner, who the Veteran noted only examined him for ten minutes.  The Veteran reiterated in a September 2010 statement that his VA primary care physician has been treating him for 5 or 6 years, and based his July 2008 opinion on medical research and his knowledge of the Veteran.  At the March 2011 Board hearing, the Veteran continued to assert that his PTSD medication caused ED, based on his observation that he never had any erectile problems until he started his PTSD medication.  Additionally, he stated that he attributed his ED to the PTSD medication, and not to his hypertension medication, because he began taking the PTSD medication first.  

Pursuant to the March 2014 Board remand, the Veteran was afforded a May 2014 VA examination.  The examiner opined that the etiology of the Veteran's currently diagnosed ED is multi-factorial.  He explained that ED could be due to hypertension, hypertension medications, advancing age, anxiety disorder, or depression.  Significantly, the VA examiner noted that the Veteran's PTSD medication is known to cause ED.  However, the VA examiner concluded that it would be mere speculation to state that the Veteran's PTSD or PTSD medication cause or aggravate his ED.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim. Specifically, the Board could seek further examination as to the relationship between the erectile dysfunction and PTSD and PTSD medication.  In this case, however, the evidence all indicates that PTSD medications is a potential cause of erectile dysfunction.  Although both VA examiners were unable to provide a definitive opinion as to the cause, both examiners acknowledged that the medication the Veteran was taking was known to have erectile dysfunction as a side effect.  The Board finds probative the opinion of the Veteran's primary care physician of many years, who related the Veteran's ED to his PTSD medication.  

Furthermore, the Veteran is competent to report observable medical evidence, such as the onset of his ED, and when he began certain medications.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds credible his report that ED had its onset after he started his PTSD medication and before he started his hypertension medication.  

In light of the foregoing, the Board finds the evidence to be at least in relative equipoise in showing that the Veteran's ED is secondary to the service-connected PTSD.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (2013).  Resolving reasonable doubt in favor of the Veteran, service connection is warranted.


ORDER

Service connection for erectile dysfunction is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


